Citation Nr: 1743733	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  16-62 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bladder condition.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for headaches.

4.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.

6.  Entitlement to a rating in excess of 10 percent for tinnitus.

7.  Entitlement to a rating in excess of 10 percent for hiatal hernia with gastrophageal reflux.

8.  Whether new and material evidence was received to reopen a claim for service connection for diabetes mellitus type II.

9.  Whether new and material evidence was received to reopen a claim for service connection for prostate cancer.

10.  Entitlement to total disability rating for individual unemployability (TDIU).

11.  Entitlement to an effective date for a 70 percent evaluation for posttraumatic stress disorder (PTSD) prior to November 18, 2015.

12.  Entitlement to an effective date for entitlement to a compensable evaluation for bilateral hearing loss prior to November 18, 2015.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to May 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions in March 2016 and June 2016 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.



FINDING OF FACT

In September 2017, the Board was notified by the Social Security Administration (SSA) that the Veteran died in July 2017.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, Veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b).

The Board notes the letter received in August 2017 requesting a 90 day extension by former representative.  However, power of attorney expired upon the death of the Veteran and no further action will be taken upon this request.  See 38 C.F.R. § 14.631(g) (2016).


ORDER

The appeal is dismissed.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


